Name: Commission Implementing Decision (EU) 2018/927 of 27 June 2018 amending Implementing Decision (EU) 2015/789 as regards measures to prevent the introduction into and the spread within the Union of Xylella fastidiosa (Wells et al.) (notified under document C(2018) 3972)
 Type: Decision_IMPL
 Subject Matter: international trade;  agricultural policy;  agricultural activity;  means of agricultural production;  regions of EU Member States;  trade policy;  Europe;  trade
 Date Published: 2018-06-29

 29.6.2018 EN Official Journal of the European Union L 164/49 COMMISSION IMPLEMENTING DECISION (EU) 2018/927 of 27 June 2018 amending Implementing Decision (EU) 2015/789 as regards measures to prevent the introduction into and the spread within the Union of Xylella fastidiosa (Wells et al.) (notified under document C(2018) 3972) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the fourth sentence of Article 16(3) thereof, Whereas: (1) The third subparagraph of Article 4(2) of Commission Implementing Decision (EU) 2015/789 (2) is obsolete because all containment areas within the meaning of Article 7(1) are now listed in Annex II to that Decision. (2) On 12 March 2018 the Italian authorities notified outbreaks of Xylella fastidiosa (Wells et al.) (hereinafter the specified organism) detected in different parts of the buffer zone and in particular a large number of outbreaks in the last 20 km strip of the infected zone, adjacent to the buffer zone, in South of Apulia (Italy). The number of those outbreaks has led to the conclusion that eradication of the specified organism is no longer possible in the current buffer zone. Furthermore, due to the significant delays in the removal of plants infected by the specified organism, the risk of further spread towards the north of the Apulia region is high as the current containment and buffer zones no longer fulfil their functions (3) In the light of these developments, it is appropriate to expand the demarcated area subject to containment instead of having eradication measures in certain parts of the territory concerned. Such expansion should take place without delay taking into account the risk of further spreading of the specified organism in the rest of the Union territory which has increased with the start of the flight season of the insect vectors in early spring. The infected zone should therefore be extended to cover those municipalities of the provinces of Brindisi and Taranto where outbreaks of the specified organism have been detected. It should also cover the part of the province of Bari where it is likely that that organism has already spread and is established. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food, and Feed, HAS ADOPTED THIS DECISION: Article 1 Implementing Decision (EU) 2015/789 is amended as follows: (1) the third subparagraph of Article 4(2) is deleted; (2) Part A of Annex II is amended as set out in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 27 June 2018. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) Commission Implementing Decision (EU) 2015/789 of 18 May 2015 as regards measures to prevent the introduction into and the spread within the Union of Xylella fastidiosa (Wells et al.) (OJ L 125, 21.5.2015, p. 36). ANNEX Part A of Annex II to Implementing Decision (EU) 2015/789 is replaced by the following: PART A Infected zone in Italy The infected zone of Italy includes the following areas: 1. The province of Lecce 2. The province of Brindisi 3. Municipalities located in the province of Taranto: Avetrana Carosino Crispiano Faggiano Fragagnano Grottaglie Leporano Lizzano Manduria Martina Franca Maruggio Monteiasi Montemesola Monteparano Pulsano Roccaforzata San Giorgio Ionico San Marzano di San Giuseppe Sava Statte Taranto Torricella 4. Municipality located in the province of Bari: Locorotondo.